United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1530
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

Moses Anthon Francisco, also known as Moses Francisco Cruz, also known as Slick

                     lllllllllllllllllllllDefendant - Appellant
                        ___________________________

                               No. 20-1531
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

  Moses Anthon Francisco, also known as Moses Francisco Cruz, also known as
               Slick, also known as Moses Anthony Francisco

                     lllllllllllllllllllllDefendant - Appellant
                        ___________________________

                               No. 20-1532
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee
                                          v.

                             Moses Anthon Francisco

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeals from United States District Court
                    for the Northern District of Iowa - Western
                                  ____________

                          Submitted: November 23, 2020
                            Filed: December 7, 2020
                                 [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       In these consolidated appeals, Moses Francisco appeals the above-Guidelines
sentence imposed by the district court1 after he pleaded guilty to immigration and
firearm offenses--instituted by separate indictments--and his supervised release for
a prior offense was revoked. His counsel has moved for leave to withdraw, and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence is unreasonable.




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                          -2-
       Upon careful review, we conclude that the district court did not abuse its
discretion by departing upward from the Guidelines, and did not impose a
substantively unreasonable sentence, as the court properly considered the factors
listed in 18 U.S.C. § 3553, and did not err in weighing the relevant factors. See
United States v. Vasquez, 552 F.3d 734, 738 (8th Cir. 2009) (departures from
sentencing Guidelines are reviewed for abuse of discretion; in determining whether
to depart upward, court should consider nature and extent of criminal history); United
States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are reviewed for
substantive reasonableness under deferential abuse of discretion standard; abuse of
discretion occurs when court fails to consider relevant factor, gives significant weight
to improper or irrelevant factor, or commits clear error of judgment in weighing
appropriate factors; this court must give due deference to district court’s
determination that § 3553(a) factors justify upward variance).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel's motions to withdraw.
                       ______________________________




                                          -3-